ORDER
*150The trial court having entered on 5 January 2004 its judgment in Morgan, et al. v. Stephenson, et al., Supreme Court No. 24A04, and its order in Stephenson, et al. v. Barlett, et al., Supreme Court No. 94PA02-3 (the orders), pertaining to sections 7 through 11 of 2003 N.C. Sess. Law (Extra Session) 434, and appellants having filed notice of appeal of the orders, the appellants’ motions to suspend rules for an expedited review of the appeal of the orders prior to determination by the Court of Appeals are hereby allowed as follows:
To expedite decision in the public interest and to promote the orderly administration of justice, the Court hereby suspends application of the North Carolina Rules of Appellate Procedure as detailed below and orders the following:
1. The Record on Appeal from the orders of the Honorable Robert Hobgood relating to sections 7 through 11 of 2003 N.C. Sess. Laws (Extra Session) 434, as cited above, shall be settled and presented to this Court on or before Monday, 9 February 2004.
2. Appellants’ brief shall be filed on or before Tuesday, 24 February 2004.
3. Appellees’ brief shall be filed on or before Wednesday, 10 March 2004.
4. The cases shall be set for oral argument on Thursday, 18 March 2004.
By order of the Court in Conference, this the 30th day of January, 2004.
Edmunds, J.
For the Court
Justices Orr and Martin did not participate in the consideration or decision of this matter.
No. 94PA02-3
Upon consideration of the petition filed by Plaintiff-Appellants on the 16th day of January 2004 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
*151“Denied by order of the Court in conference this the 30 day of January 2004.
Justices Orr and Martin Recused.
Edmunds, J
For the Court”
No. 94PA02-3
Upon consideration of the petition for Writ of Prohibition filed by Plaintiff-Appellants on the 16th day of January 2004 in this matter, the following order was entered and is:
“Denied by order of the Court in conference this the 30 day of January 2004.
Justices Orr and Martin Recused.
Edmunds, J.
For the Court”
No. 94PA02-3
The following order has been entered on the motion filed on the 16th day of January 2004 by Plaintiff-Appellants for Injunctive Relief:
“Motion Denied by order of the Court in conference this the 30 day of January 2004.
Justices Orr and Martin Recused.
Edmunds, J.
For the Court”
No. 94PA02-3
The following order has been entered on the motion filed on the 16th day of January 2004 by Plaintiff-Appellants to Take Judicial Notice:
*152“Motion Dismissed as moot by order of the Court in conference this the 30 day of January 2004.
Justices Orr and Martin Recused.
Edmunds, J.
For the Court”
No. 94PA02-3
The following order has been entered on the motion filed on the 28th day of January 2004 by Defendant to Dismiss Petitioners’ Motion for Injunctive Relief and Petitions for Writs of Mandamus and Prohibition:
“Motion Dismissed as moot by order of the Court in conference this the 30 day of January 2004.
Justices Orr and Martin Recused.
Edmunds, J.
For the Court”
No. 24A04
The following order has been entered on the motion filed on the 16th day of January 2004 by Defendant to Consolidate Cases on Appeal:
“Motion Allowed for the limited purpose of briefing and oral argument as to issues raised in Judge Hobgood’s order and judgment pertaining to sections 7 through 11 2003 N.C. Sess. Law (Extra Session) 434.
By order of the Court in conference this the 30th day of January 2004.
Justices Orr and Martin Recused.
Edmunds, J.
For the Court